DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. No. 2010/0201607).
Regarding claims 1-10 and 20, Huang teaches an electronic device, comprising:
a display panel (110), having a display area, and comprising:
a pixel circuit;
at least two first repairing lines (116), disposed on a periphery of the pixel circuit and extending in a first direction;
at least one second repairing lines (114), disposed on the periphery of the pixel circuit and extending in the second direction;
wherein the first direction is different from the second direction;

wherein the at least two first repairing lines (116) and the at least one second repairing line (114) are disposed on different layers (para. 27) [claim 2];
a light emitting unit, electrically connected to the pixel circuit (pixel circuit inherently comprises a light emitting unit) [claim 3];
a power line, and the at least two first repairing lines and the at least one second repairing line are electrically connected to the power line (para. 26) [claim 4];
wherein the pixel circuit comprises a first switch, electrically connected to the power line (Fig. 1, each pixel A1 comprises a switch, electrically connected to the power line) [claim 5];
wherein a number of the at least one second repairing line is two (Fig. 3, item 114) [claim 6]
a data line (112b) extends in the first direction and is electrically connected to the pixel circuit; [claim 7];
wherein two of the at least one second repairing line and one of the at least two first repairing lines are electrically connected to the data line (para. 33) [claim 8];
wherein the at least two first repairing lines and the data line do not overlap in a top view direction of the display panel (Fig. 2) [claim 9];
wherein the at least two first repairing lines and the data line are the same layer (para. 27) [claim 10];
wherein at least two first repairing lines (116) are disposed in parallel (Fig. 2) [claim 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yu et al. (US Patent No. 2022/0359326).
Regarding claim 19, Huang teaches all the claimed limitations except for one of the at least two first repairing lines and one of the at least repairing line are electrically connected at an intersection through a contact via. However, one having an ordinary skill in the art that contact via is well-known electrical connector as evidence by Yu (para. 73). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to utilize a contact via to electrically connect said one of the first repair lines and one of the second repairing line in order to obtain a secure electrical connection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of copending Application No. 17/502,556. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-20, although not verbatim, still anticipate the invention as claimed in claims 1-2 and 4-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852